Citation Nr: 1126190	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-01 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to October 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, denied entitlement to service connection for diabetes mellitus.

The Veteran provided testimony before the undersigned at the RO in August 2007.  A transcript is of record.  

The issue was remanded by the Board in September 2009 for additional development.  The case has been returned now for further appellate action.  


FINDING OF FACT

Diabetes mellitus was first demonstrated long after service and is not etiologically related to a disease or injury in service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated during active duty service, and its incurrence or aggravation during service may not be presumed.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in December 2005, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the December 2005 letter complied with this requirement.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by a September 2006 letter.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was cured by the issuance of VCAA notice followed by readjudication of the November 2006 statement of the case (SOC).  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Therefore, any timing deficiency has been cured.

According to the United States Court of Appeals for Veterans Claims (Court), the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose, two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet App 488 (2010) (per curiam).  At the Veteran's 2007 hearing, the undersigned identified the issue and suggested that the Veteran submit medical opinions supporting his theory that diabetes was related to blurry vision in service.  He was advised how to submit the opinion and was also advised to submit releases to authorize VA to obtain records of reported private treatment.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not been afforded a VA examination or medical opinion in response to his claim; because the evidence does not show that the claimed diabetes may be related to service.  The Veteran has variously contended that he developed diabetes due to herbicide exposure in Germany, or that he directly incurred diabetes in service.  As explained below, there is no competent and credible evidence establishing that the Veteran was exposed to herbicides in Germany.  

The Veteran has also contended that symptoms of an eye condition noted in service were actually manifestations of diabetes mellitus.  While competent evidence that a disability may be related to service is not necessarily required to trigger VA's duty to get an examination; a bald assertion that one condition is related to another is insufficient to trigger that duty.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, there is no evidence other than the Veteran's unsupported assertion that diabetes mellitus is related to the eye condition noted in service.  This assertion is insufficient to trigger the duty to get an examination.

As noted above, the Board remanded this issue in September 2009.  The purpose of the remand was to comply with requirements of VA's adjudication manual with regard to verification of in-service exposure to herbicides.  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n).  In accordance with the remand instructions, and in compliance with the manual instructions, the case was referred to the U.S. Army & Joint Services Records Research Center (JSRRC) to make a formal finding that sufficient information required to verify the Veteran's claimed herbicide exposure in Germany does not exist.  

In January 2011, the JSRRC responded that as the Veteran's location in Germany was not listed among the areas the Department of Defense has identified as herbicide spray areas and test sites outside of the Republic of Vietnam, it was not possible verify or document that the Veteran was exposed to Agent Orange or other tactical herbicides while stationed in Germany.  A formal finding of lack of information required to corroborate the Veteran's allegation of herbicide exposure in Germany was issued in February 2011.  

Since the record reflects substantial compliance with the September 2009 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

VA treatment records demonstrate that the Veteran has been diagnosed as having type II diabetes mellitus.  The first diagnosis noted in the record was in June 2002, although a May 2006 VA treatment record indicated that the Veteran had been treated for diabetes for 6 years.  Therefore, the first requirement for service connection-a current disability-is satisfied.  

As noted above the Veteran contends that there were two in-service injuries or dieseases.  First, he alleges that he was exposed to herbicides while serving in Augsburg, Germany.  If a veteran was exposed to herbicide agents during active service, presumptive service connection is warranted for Type II diabetes.  38 C.F.R. §§ 3.307, 3.309.  

However, the evidence does not demonstrate exposure to herbicide agents.  The JSRRC indicated in January 2011 that Augsburg, Germany is not included by the Department of Defense among the herbicide spray areas and test sites outside of the Republic of Vietnam.  As such, the JSRRC was unable to verify or document that the Veteran was exposed to Agent Orange or other tactical herbicides while stationed in Augsburg, Germany from April 1962 to October 1963.  The Veteran, himself, has not provided any specific details on how or under what circumstances he was exposed to herbicides in Germany.  There is no other evidence of herbicide exposure in service.  The evidence is thus against a finding that he had in-service herbicide exposure.

Since the evidence does not support a finding that he was exposed to herbicides, the presumptions of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) do not apply.  

Although his diabetes mellitus is not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for this condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure or other disease or injury during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's second contention, reported during the August 2007 Board hearing, is that his eyesight was blurry at discharge from service and that this might be evidence he incurred diabetes during service.  He did not report this at discharge.  He also stated that he thought the first time his diabetes was diagnosed was some time in the 1970s, when he went to have his blurry eyesight checked.  

During an October 1963 discharge examination, the Veteran was noted to have aniseikonia.  Aniseikonia is a condition in which the ocular image of an object as seen by one eye differs in size and shape from that seen by the other.  Dorland's Illustrated Medical Dictionary 93 (31st ed. 2007).  His eyesight was recorded as correctible to 20/20.  Urine testing was negative for sugar in February and June 1963 and his discharge examination was negative for any disability.  The Veteran denied having sugar or albumin in the urine in September and October 1963 reports of medical history.  Neither the medical examination or history noted blurred vision.

The Veteran first claimed entitlement to service connection for diabetes mellitus in April 2005, when he stated that diabetes was incurred in 1994, more than 30 years after discharge.  The first clinical evidence of diabetes mellitus was in a June 2002 VA treatment record, although, a May 2006 treatment record stated that the Veteran had been treated for diabetes mellitus for 6 years.  

While the Veteran has expressed a belief that his reported blurry eyesight at discharge might have been evidence of diabetes in service, his symptoms were attributed to another eye condition.  As a lay person, the Veteran lacks the medical expertise to say that the eye symptoms in-service were manifestations of diabetes.  No medical professional has linked the current diabetes to the eye condition or symptoms in service.

Although the Veteran has speculated that blurred vision may have been a manifestation of diabetes in service, he has not reported a continuity of diabetes symptomatology beginning in service.  He has reported that diabetes may have been initially identified in the 1970s or in 1994.  Even if diabetes was first identified in the 1970s, that would have been more than six years after discharge.  There is no other evidence linking the current diabetes to service.

Given that aniseikonia was identified on the examination for separation from service; it does not seem credible that the Veteran would have refrained from reporting other eye symptoms such as blurred vision.  Hence, even assuming arguendo that blurred vision was a manifestation of diabetes, the Veteran's testimony that it was present at the time of service discharge, is not credible.

As the weight of the evidence is against a link between the current diabetes mellitus and service, the evidence is against the claim.  Reasonable doubt oes not arise; therefore, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for diabetes mellitus is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


